DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, file 6/14/2022, with respect to the 103 rejections of claims 1 & 6 have been fully considered and are persuasive, as the applied prior art does not teach the claimed level difference and interruption. The rejections are withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical measuring device comprising an emission device configured to emit a scanning light, of which an optical axis parallely moves in a direction vertical to the optical axis, to an object having a level difference in a direction vertical to the optical axis of the scanning light and vertical to a scanning direction of the scanning light and a calculation device configured to calculate, when scanning of the scanning light includes a first time period where the scanning light is not interrupted by the object, a second time period where a part of the scanning light is interrupted by the level difference, and a third time period where the scanning light is interrupted by the object, from a voltage wave obtained from time change of an electrical signal that is output by the light receiving element in the second time period, a distance corresponding to a time range from a first edge with respect to a voltage value where the scanning light is not interrupted by the object and a second edge with respect to a voltage value where the scanning light is interrupted by the object, in combination with the rest of the limitations of the claim.
As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical measuring method comprising emitting a scanning light, of which an optical axis parallely moves in a direction vertical to the optical axis, to an object from an emission device, the object having a level difference in a direction vertical to the optical axis of the scanning light and vertical to a scanning direction of the scanning light and calculating, when scanning of the scanning light includes a first time period where the scanning light is not interrupted by the object, a second time period where a part of the scanning light is interrupted by the level difference, and a third time period where the scanning light is interrupted by the object, from a voltage wave obtained from time change of an electrical signal that is output by the light receiving element in the second time period, a distance corresponding to a time range from a first edge with respect to a voltage value where the scanning light is not interrupted by the object and a second edge with respect to a voltage value where the scanning light is interrupted by the object, when a part of the scanning light is interrupted by the object for the time range, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/						/Michael A Lyons/Examiner, Art Unit 2877				Primary Examiner, Art Unit 2877